DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-109856, filed on 6/07/2018, and JP2019-044281, filed on 3/11/2019.

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/01/2020, 11/03/2021, and 1/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kehoe et al. (US 20060082772 A1) (hereinafter Kehoe) in view of Asami et al. (US 20100142062 A1) (hereinafter Asami).
Regarding claim 1, Kehoe discloses:
An optical system comprising: a front group; [See Kehoe, Fig. 1 illustrates a “front group” (12)] a light-shielding member; [See Kehoe, ¶ 0047, Fig. 1 illustrates a slit (16) in a screen functioning as a light-shielding member.] and a rear group that are arranged in this order in a direction from a side of an object toward a side of an image, wherein [See Kehoe, Fig. 1 illustrates a “rear group” (17), wherein the light rays (11A/11B) are illustrated progressing from an object side towards an image side (indicated by sensing element (25)).]
[See Kehoe, Fig. 1 illustrates a slit (16) provided vertically.]
the front group does not image the object at the opening in a first section parallel to the first direction and forms an intermediate image of the object at the opening in a second section perpendicular to the first direction, [See Kehoe, ¶ 0025 discloses an anamorphic objective element for forming an anamorphic beam from an incident beam, the anamorphic objective element having an anamorphic intermediate focus for screening the anamorphic beam.  Further, the diffraction grating having grating lines substantially parallel to the elongated slit; a focusing unit for forming a spectrally divergent focused beam from the spectrally divergent collimated beam, the focusing unit having a rear focal plane; and a two dimensional sensor disposed at the rear focal plane of the focusing unit for receiving the spectrally divergent focused beam, a first one of the dimensions being oriented perpendicular to the grating lines to obtain spectral information about the incident beam, and a second one of the dimensions being oriented parallel to the grating lines to obtain spatial information about the incident beam.
the rear group has a diffractive surface that splits a light beam that passes through the opening into light beams at different wavelengths in the second section [See Kehoe, ¶ 0049-0050, Fig. 1 illustrates a “diffraction grating” (20) having a diffraction surface (21); See Kehoe, ¶ 0049-0051 discloses light rays 22A/22B reflecting off a diffraction grating which are spectrally divergent, meaning that different wavelengths propagate at different angles.] and focuses the light beams on different locations in the second section, [See Kehoe, ¶ 0059 discloses a lens brining a beam into focus onto the multi-element detector (25), wherein each wavelength is focused onto its own location on the detector.]
a light beam that is emitted from the front group and that enters the opening is non-parallel light in the first section, and [See Kehoe, ¶ 0044, 0046 discloses that a reflecting surface may be cylindrical aspherical, cylindrical spherical, etc; See Kehoe, Fig. 1 illustrates light rays reflected from front group (12) observably being non-parallel light.]
Kehoe does not appear to explicitly disclose:
the front group and the rear group have positive power in the second section.
However, Asami discloses:
the front group and the rear group have positive power in the second section. [See Asami, ¶ 0014 discloses that a front group includes a third positive lens; See Asami, ¶ 0014 discloses that a rear group includes a fourth positive lens.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kehoe to add the teachings of Asami in order to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance (Asami, ¶ 0013).

Regarding claim 2, Kehoe in view of Asami discloses all the limitations of claim 1.
Asami discloses:
wherein a sign of power of the front group and a sign of power of the rear group differ from each other in the first section. [See Kehoe, ¶ 0014 discloses a front group having a first negative lens, and a third positive lens.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 3, Kehoe in view of Asami discloses all the limitations of claim 2.
Asami discloses:
[See Asami, ¶ 0014 discloses a front group having a first negative lens, and a rear group having a fourth positive lens.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 4, Kehoe in view of Asami discloses all the limitations of claim 1.
Asami discloses:
wherein the light beam that is emitted from the front group and that enters the opening is diverging light in the first section. [See Asami, ¶ 0014 discloses a front group having a first negative lens.  It is within the level of ordinary skill to understand that a lens with negative refractive power produces a diverging light beam.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 5, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 5 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
a sign of power of the front group and a sign of power of the rear group differ from each other in the first section. [See Asami, ¶ 0014 discloses a front group having a first negative lens, and a rear group having a fourth positive lens.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Kehoe in view of Asami discloses all the limitations of claim 1.
Asami discloses:
wherein a sign of power of the front group in the first section and a sign of power of the front group in the second section differ from each other. [See Asami, ¶ 0014 discloses a front group having a first negative lens, and a rear group having a fourth positive lens.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 7, Kehoe in view of Asami discloses all the limitations of claim 1.
Kehoe discloses:
wherein a base surface of the diffractive surface is an aspherical surface. [See Kehoe, ¶ 0044, 0049 discloses that the reflecting surfaces may be cylindrically aspherical, wherein the diffraction grating is a reflection grating.]

Regarding claim 8, Kehoe in view of Asami discloses all the limitations of claim 1.
Kehoe discloses:
wherein the diffractive surface is a reflection surface. [See Kehoe, ¶ 0049 discloses that the diffraction grating (20) is a reflection grating.]

Regarding claim 9, Kehoe in view of Asami discloses all the limitations of claim 1.
Kehoe discloses:
wherein the light-shielding member restricts a width of a light beam from the object in the first direction. [See Kehoe, ¶ 0060, 0064 discloses that in the direction of the spectral plane, the width of the slit 16 is preferably large enough to allow an adequate amount of optical power to reach the detector 25, but small enough to limit the field of view in the spectral plane so that the spread (or spatial extent) of each wavelength component at the detector is sufficiently small to meet spectral resolution requirements.  Moreover, that the slit 16 acts as a field stop for the system, and the width should be chosen carefully to meet radiometric and resolution requirements of the spectrometer.]

Regarding claim 10, Kehoe in view of Asami discloses all the limitations of claim 1.
Kehoe discloses:
wherein the front group includes an aperture stop that restricts a width of a light beam from the object in a second direction perpendicular to the first direction. [See Kehoe, ¶ 0047, 0060, 0064, 0066 discloses that the slit 16 functions as an aperture stop.  Further, that in the direction of the spectral plane, the width of the slit 16 is preferably large enough to allow an adequate amount of optical power to reach the detector 25, but small enough to limit the field of view in the spectral plane so that the spread (or spatial extent) of each wavelength component at the detector is sufficiently small to meet spectral resolution requirements.  Moreover, that the slit 16 acts as a field stop for the system, and the width should be chosen carefully to meet radiometric and resolution requirements of the spectrometer.]

Regarding claim 11, Kehoe in view of Asami discloses all the limitations of claim 1.
Kehoe discloses:
wherein all of optical surfaces of the front group and the rear group are reflection surfaces. [See Kehoe, ¶ 0063, 0065 discloses a beam reflecting off an objective mirror (12), a second mirror (17), and the diffraction grating (20).]

Regarding claim 12, Kehoe in view of Asami discloses all the limitations of claim 1.
Kehoe discloses:
[See Kehoe, ¶ 0055 discloses a multi-element detector (25) being a CCD camera.]

Regarding claim 14, this claim recites analogous limitations to claim 1 in the form of “an inspection method” rather than an “optical system” and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 16, Kehoe in view of Asami discloses all the limitations of claim 14.
Kehoe discloses:
wherein the first step includes a step of obtaining pieces of image information related to respective wavelengths of the light beams. [See Kehoe, ¶ 0051 discloses that rays that reflect off the diffraction grating are spectrally divergent, meaning that different wavelengths propagate at different angles.  Hence, the spectral profile of the beam is able to be imaged/discerned.]

Regarding claim 17, Kehoe in view of Asami discloses all the limitations of claim 14.
Kehoe discloses:
wherein the second step includes a step of inspecting the object, based on spectral distribution of the object that is obtained by using the pieces of image information. [See Kehoe, abstract discloses a beam is recollimated in the spectral dimension by a second anamorphic mirror, reflects off a diffraction grating, passes through a lens, and is brought to focus on a two dimensional detector, which produces both spectral and spatial information about the object.  The spectral and spatial information about the object would thus be analyzed by a user of the optical system.]

Regarding claim 19, See MPEP 2113 I, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Hence, as the method of manufacturing corresponds with the product “optical system” from independent claim 1, this claim recites analogous limitations to claim 1 in the form of “a manufacturing method” rather than “an optical system”, and is therefore rejected on the same premise.  Please see Examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Claims 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kehoe in view of Asami in view of Swanson (US 20180066987 A1) (hereinafter Swanson).
Regarding claim 13, Kehoe in view of Asami discloses all the limitations of claim 12.
Kehoe discloses:
An imaging system comprising: the imaging apparatus according to claim 12; and [See Kehoe, Fig. 1.  Note: see above rejection of claims 12 and 1 for Kehoe’s disclosure of an imaging system as such.]
Kehoe does not appear to explicitly disclose:
a conveyance unit that changes relative positions of the imaging apparatus and the object.
However, Swanson discloses:
a conveyance unit that changes relative positions of the imaging apparatus and the object. [See Swanson, Fig. 1 illustrates a conveyor belt changing relative positions of objects (14) with respect to an imaging apparatus (60).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kehoe to add the teachings of Swanson in order to determine which items should be removed from a conveyor belt.

Regarding claim 15, Kehoe in view of Asami discloses all the limitations of claim 14.
Swanson discloses:
wherein the first step includes a step of imaging the object while the object is moved in a direction perpendicular to the first direction. [See Swanson, Fig. 1 illustrates a conveyor belt changing relative positions of objects (14) with respect to an imaging apparatus (60); See Swanson, ¶ 0007-0009 discloses that an along track and cross track directions are perpendicular with respect to an imaging and conveyor movement direction.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Regarding claim 18, Kehoe in view of Asami discloses all the limitations of claim 14.
Swanson discloses:
wherein the second step includes a step of determining presence or absence of a foreign substance in the object. [See Swanson, ¶ 0002 discloses determining which items should be removed from a conveyor belt.]

Regarding claim 20, Kehoe in view of Asami discloses all the limitations of claim 19.
Swanson discloses:
The manufacturing method according to claim 19, wherein the step of manufacturing the article includes a step of removing a foreign substance in the object.[See Swanson, ¶ 0002 discloses determining which items should be removed from a conveyor belt.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486